                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       CARLOS A. ORTEGA,                                  Case No. 19-cv-00319-HSG
                                   8                     Plaintiff,                           ORDER DENYING REQUEST FOR
                                                                                              RELIEF FROM JUDGMENT
                                   9              v.                                          PURSUANT TO FED. R. CIV. P. 60
                                  10       A. FLORES, et al.,                                 Re: Dkt. No. 34
                                  11                     Defendants.

                                  12
Northern District of California
 United States District Court




                                  13           This is a closed civil rights case. Plaintiff, an insanity acquittee at Napa State Prison, filed

                                  14   this pro se civil rights action pursuant to 42 U.S.C. § 1983 regarding events that happened at Santa

                                  15   Clara County Jail (“SCCJ”) where he was previously incarcerated. Dkt. No. 1. On November 27,

                                  16   2019, the Court granted defendants’ motion to dismiss this action as time-barred and entered

                                  17   judgment in favor of defendants. Dkt. Nos. 31, 32. On December 19, 2019, plaintiff filed a

                                  18   motion requesting relief from a judgement or order, pursuant to Fed. R. Civ. P. 60(a), which the

                                  19   Court construes as a motion for reconsideration of the order of dismissal.1 Dkt. No. 34. For the

                                  20   reasons set forth below, the Court DENIES the motion for reconsideration.

                                  21                                               DISCUSSION

                                  22           Where the court’s ruling has resulted in a final judgment or order (e.g., after dismissal or

                                  23   summary judgment motion), a motion for reconsideration may be based either on Rule 59(e)

                                  24   (motion to alter or amend judgment) or Rule 60(b) (motion for relief from judgment) of the

                                  25

                                  26   1
                                         Plaintiff brings the motion pursuant to Fed. R. Civ. P. 60(a). Fed. R. Civ. P. 60(a) allows for
                                  27   corrections of clerical mistakes in judgments, orders, or other parts of the record. Because
                                       plaintiff argues that the Court erred in finding that this action is time-barred, the Court construes
                                  28   this motion as brought either pursuant to Fed. R. Civ. P. 59(e), which allows for a judgment to be
                                       altered or amended, or Fed. R. Civ. P. 60(b), which allows for relief from a judgment or order.
                                   1   Federal Rules of Civil Procedure. See Am. Ironworks & Erectors v. N. Am. Constr. Corp., 248

                                   2   F.3d 892, 898-99 (9th Cir. 2001).

                                   3          Because the denial of a motion for reconsideration under Rule 59(e) is construed as a

                                   4   denial of relief under Rule 60(b), the Court considers only whether plaintiff is entitled to

                                   5   reconsideration pursuant to Rule 59(e). See McDowell v. Calderon, 197 F.3d 1253, 1255 n.3 (9th

                                   6   Cir. 1999) (citation omitted) (en banc). “Reconsideration is appropriate if the district court (1) is

                                   7   presented with newly discovered evidence, (2) committed clear error or the initial decision was

                                   8   manifestly unjust, or (3) if there is an intervening change in controlling law.” School Dist. No. 1J

                                   9   v. ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir. 1993). Motions for reconsideration should not be

                                  10   frequently made or freely granted; they are not a substitute for appeal or a means of attacking

                                  11   some perceived error of the court. See Twentieth Century - Fox Film Corp. v. Dunnahoo, 637

                                  12   F.2d 1338, 1341 (9th Cir. 1981).
Northern District of California
 United States District Court




                                  13          Here, plaintiff argues that the Court has committed clear error in finding that he was not

                                  14   entitled to equitable tolling pursuant to Cal. Code Civ. Proc. § 352(a). Cal. Code Civ Proc.

                                  15   § 352(a) provides that where a plaintiff lacks the legal capacity to make decisions at the time the

                                  16   cause of action accrued, the time during which the plaintiff lacks legal capacity is not part of the

                                  17   time limited for the commencement of the action. See Cal. Civ. Proc. Code § 352(a). Plaintiff

                                  18   argues that he is entitled to tolling of the limitations period pursuant to Section 352(a) because he

                                  19   was found not guilty by reason of insanity on May 7, 2007, and September 4, 2007, and because in

                                  20   a prior case, Case No. 14-cv-03783, this Court did not find that plaintiff’s claims were time-

                                  21   barred. Plaintiff’s first argument was already considered and rejected in the Court’s order of

                                  22   dismissal. See Dkt. No. 31 at 7. A motion for reconsideration is not to be used as a mechanism

                                  23   for the party to rehash unsuccessful arguments already presented. See Maraziti v. Thorp, 52 F.3d

                                  24   252, 255 (9th Cir. 1995) (citing Ackermann v. United States, 340 U.S. 193, 199–201 (1950)).

                                  25   Plaintiff’s second argument is presented for the first time in his motion for reconsideration. A

                                  26   motion for reconsideration “may not be used to raise arguments or present evidence for the first

                                  27   time when they could reasonably have been raised earlier in the litigation.” Kona Enterprises, Inc.

                                  28   v. Estate of Bishop, 229 F.3d 877, 890 (9th Cir. 2000). In addition, plaintiff’s second argument is
                                                                                         2
                                   1   incorrect. In Case No. 14-cv-03783, timeliness was not an issue and the Court did not consider,

                                   2   much less make a determination regarding, plaintiff’s legal capacity to make decisions, either at

                                   3   the time of the incidents alleged in Case No. 14-cv-03783 or on December 12, 2012 (the date of

                                   4   the incident at issue in the instant action). The Court also did not consider, or make a

                                   5   determination regarding, the timeliness of Case No. 14-cv-03783. See generally Ortega v.

                                   6   Babasa, et al., C No. 14-cv-03783 HSG (PR), Dkt. No. 45 (Sept. 3, 2015). In Case No. 14-cv-

                                   7   03783, the Court granted summary judgment in favor of defendants with respect to the September

                                   8   30, 2007 excessive force claim, and the parties later reached settlement regarding the September 5,

                                   9   2007 excessive force claim. Ortega v. Babasa, et al., C No. 14-cv-03783 HSG (PR), Dkt. No. 45

                                  10   (Sept. 3, 2015); Dkt. No. 85 (Apr. 6, 2017). Moreover, whether Case No. 14-cv-03783 was time-

                                  11   barred has no bearing on whether this action is time-barred. Case No. 14-cv-03783 arises out of a

                                  12   September 5, 2007 incident, whereas the relevant incident in this action took place on December
Northern District of California
 United States District Court




                                  13   12, 2012. As discussed in the Court’s November 27, 2019 order of dismissal, plaintiff has not

                                  14   presented evidence from which it can be reasonably concluded that he lacked the legal capacity to

                                  15   make decisions on December 12, 2012. Although plaintiff was found not guilty by reason of

                                  16   insanity on May 7, 2007 and September 4, 2007, these findings are not dispositive regarding

                                  17   plaintiff’s legal capacity to make decisions on December 12, 2012, and the December 5, 2012

                                  18   psychological evaluation reported that since 2007, plaintiff had been restored to competency for

                                  19   periods of time. Dkt. No. 28-1 at 6-11.

                                  20          The Court finds that it did not commit clear error in dismissing this action as time-barred

                                  21   and therefore DENIES the motion for reconsideration, whether brought pursuant to Fed. R. Civ. P

                                  22   59(e) or Fed. R. Civ. P. 60(b).

                                  23                                             CONCLUSION

                                  24          For the reasons set forth above, plaintiff’s motion for reconsideration is DENIED. Dkt.

                                  25   No. 34. This case remains closed.

                                  26   //

                                  27   //

                                  28   //
                                                                                         3
                                   1         This order terminates Dkt. No. 34.

                                   2         IT IS SO ORDERED.

                                   3   Dated: 12/26/2019

                                   4                                              ______________________________________
                                                                                  HAYWOOD S. GILLIAM, JR.
                                   5                                              United States District Judge
                                   6

                                   7

                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                  4
